In re Robinson, Joseph Avery; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. F, No. 47,591-F; to the Court of Appeal, Third Circuit, No. CW 12-01080.
Writ granted in part; otherwise denied. The Lafayette Parish Sheriffs Department is ordered to provide relator with an estimate of the costs of reproducing police reports relating to his case prepared by Detective Kenneth Talbot and the rape examination report prepared by Doctor Wallace Begnaud in the event that it has custody of these documents. La. Const, art. XII, § 3; R.S. 44:31; R.S. 44:31.1; State ex rel. Barbee v. State, 10-0275 (La.2/4/11), 57 So.3d 318; State ex rel. Leonard v. State, 96-1889 (La.6/13/97), 695 So.2d 1325; State ex rel. Level v. State, 99-2266 (La.12/17/99), 751 So.2d 869; Range v. Moreau, 96-1607 (La.9/3/96), 678 So.2d 537. In all other respects, the application is denied.